ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 12 INSURED BOND NUMBER Madison Investment Holdings, Inc. 91130110B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE June 30, 2011 December 15, 2010 to December 15, 2011 /S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that the name of the Insured identified in Item 1 of the Declarations, Name of Insured, as o Small/Mid Cap Fund, a series of: Madison Mosaic Equity Trust is changed to: o NorthRoad International Fund, a series of: Madison Mosaic Equity Fund RN8.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 13 INSURED BOND NUMBER Madison Investment Holdings, Inc. 91130110B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE May 25, 2011 December 15, 2010 to December 15, 2011 /S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: NorthRoad Capital Management LLC RN1.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
